AO 245B (Rev. 09/1 9)    Judgment in a Criminal Case
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                            Eastern District of North Carolina
                                                                             )
              UNITED STATES OF AMERICA                                       )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                      )
                        DANIEL LEE HERRAR
                                                                             )
                                                                             )
                                                                                     Case Number: 2:20-CR-26-1 -M
                                                                             )       USM Number: 01990-509
                                                                             )
                                                                             )        Joel Merritt Wagoner
                                                                             )       Defendant' s Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)              1 of Indictment
D pl.eaded nolo contendere to count(s)
  which was accepted by the court.
D was fo und guilty on count(s)
  after a plea of not guil ty.

The defendant is adjudicated guil ty of these offenses:

Title & Section                     Nature of Offense                                                        Offense Ended
18 U.S.C. § 922(g)(1 ),             Possession of Ammunition by a Felon                                      4/8/2020
18 U.S.C. § 922 (a)(2)




       The defendant is sentenced as prov ided in pages 2 through           _ _7_ _ of this j udgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984 .
D The defendant has been fou nd not guilty on count(s)

D Count(s)                                                   Dis      D are dismissed on the motion of the Uni ted States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu lly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             7/21/2021




                                                                            Signature of Judge




                                                                             RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge




                          Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 1 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page   2     of        7
 DEFENDANT: DANIEL LEE HERRAR
 CASE NUMBER: 2:20-CR-26-1-M

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Count 1: 120 months




      ~ The court makes the fo llowi ng recommendations to the Bureau of Prisons:
             The court recommends the most intensive drug treatment available, cog nitive behavioral intervention treatment, and receive a
             mental health assessment and treatment. The court also recommends a dental examination and any health care treatment,
             specifically the necessary surgery for injuries to his knee and legs. The court further recommends vocational
             training/educational opportun ities . It is also recommended that the defendant be placed at FCI Butner or facility close to family.


      liZI   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal fo r this district:
             D at     _ _ _ _ _ _ _ _ _ D a.m.                    D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pri sons :
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Pro bation or Pretrial Serv ices Offi ce.


                                                                     RETURN
 I have executed this judgment as fo llows:




             Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                              By
                                                                                              DEPUTY UNITED STATES MARSHAL




                          Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 2 of 7
AO 245B (Rev . 09/1 9) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: DAN IEL LEE HERRAR
CASE NUMBER: 2:20-C R-26-1-M
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Count 1: 3 years




                                                      MANDATORY CONDITIONS
I.    You must not commit another federa l, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within I 5 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     llf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                         Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 3 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment-Page ----'---- of - - - - - - ' - - -
DEFENDANT: DANIEL LEE HERRAR
CASE NUMBER: 2:20-CR-26-1-M

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervi sion. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum too ls needed by probation
officers to keep informed, report to the co urt about, and bring about improvements in your conduct and condition .

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    , release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you wi ll receive instructions from the co urt or the probation officer about how and
      when you must report to the probation officer, and yo u must report to the probation officer as instructed.
3.    You must not knowingly leave the federa l judicial district where you are authori zed to reside without first getti ng permission from the
      co urt or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you li ve or anything about your li ving
      arrangements (such as the people you li ve wi th), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. , You must allow the probation officer to visit yo u at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of yo ur supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment yo u must try to find full-time employment, unless the probation officer excuses
      yo u from doing so. If you plan to change where you work or anything about yo ur work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
      days in advance is not possible due to unanticipated ci rcumstances, you must noti fy the probation officer w ithin 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
      conv icted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
    , probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammu nition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (incl uding an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation o fficer may contact the
      person and confirm that yo u have notified the person about the risk.
13 . You must fo llow the instructions of th e probation officer related to the cond itions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - - - - -~ - - - - - -




                        Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 4 of 7
AO 245 B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 3D - Supervised Release
                                                                                            Judgment-Page _____5_____ of
DEFENDANT: DANIEL LEE HERRAR
CASE NUMB ER: 2:20-CR-26-1-M

                                           SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall participate in a program of mental health treatment, as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle , to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant shall support his dependents and comply with the child support order issued in Chowan County, North
 Carolina, Docket Number 12CVD263 and make payments in accordance with the terms of the order.




                         Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 5 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment- Page       6    of        7
 DEFENDANT: DANIEL LEE HERRAR
 CASE NUMBER: 2:20-CR-26-1-M
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedu le of payments on Sheet 6.


                        Assessment               Restitution                Fine                   AV AA Assessment*           JVT A Assessment**
 TOTALS            $    100.00               $                         $                       $                           $



 D The determination of restitution is deferred until _ _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount li sted below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment co lumn below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***               Restitution Ordered         Priority or Percentage




 TOTALS                                $                            0.00           $                     0.00
                                                                                       ----------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fu ll before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the abi lity to pay interest and it is ordered that:

       D the interest requirement is waived for the                D fine     D restitution.
       D the interest requirement for the            D     fin e    D restitution is modified as fo llows:

 * Amy, Vicky 1 :1nd Andy Child Pornography Victim Assistance Act of 20 18, Pub. L. No. 115-299.
 ** Justice for victims of Trafficki ng Act of2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before Apri l 23, 1996.




                         Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page __J__ of
 DEFENDANT: DANIEL LEE HERRAR
 CASE NUMBER: 2:20-CR-26-1-M

                                                         SCHEDULE OF PAYMENTS

 Ha"'.ing assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     D      Lump sum payment of$                             due immediately, balance due

              D    not later than                                  , or
              D    in accordance with D C,              D D,   D    E,or     D F below; or
 8     D Payment to begin immediately (may be combined with                DC,        D D, or      D F below); or

 C     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this j udgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,          30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZl   Special instructions regarding the payment of criminal monetary penalties:
              The special assessment in the amount of $100.00 shall be due in full immediately.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crim inal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The.defendant shall receive credit for all payments previously made toward any cri minal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several                 Corresponding Payee,
       (including defendant number)                        Total Amount                     Amount                            if appropriate




 •     The defendant shall pay the cost of prosecution .

 D     The defendant shall pay the follow ing court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the following property to the United States:




 Payments shall be applied in the follow ing order: ( 1) assessment, (2) restitution pri ncipal , (3) restitution interest, (4) AV AA assessment,
 (5) fi ne principal, (6) fine interest, (7) community restitution , (8) NTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.




                        Case 2:20-cr-00026-M Document 50 Filed 07/21/21 Page 7 of 7
